DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ After final submission, filed on 02/17/2022, in response to claims 21 and 28 rejection, claims 22-27 objection, and allowance of claims 11-14 and 17-19 from the final office action (12/21/2021), by cancelling claims 1-10 and 21-28 is entered and will be addressed below.
	Allowable Subject Matter
Claims 11-14 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	The newly submitted IDS, KR 20140133641, teaches multiple trays each with serpentine paths (all Figures). Along with prior arts of records US 20100322604, JP 11168092, US 6216708, does not fairly teach the limitation of:
	“wherein the first serpentine path and the second serpentine path are configured to be switchably arranged between series and parallel arrangements” in the context of claim 11.

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716